U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-159577 ARCIS RESOURCES CORPORATION (Name of Registrant in its Charter) Nevada 37-1563401 (State of Other Jurisdiction of incorporation or organization) (I.R.S.) Employer I.D. No.) 4320 Eagle Point Parkway, Suite A, Birmingham, AL 35242 (Address of Principal Executive Offices) Issuer's Telephone Number: (855) 283-5505 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer _Non-accelerated filer Smaller reporting company [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: November 21, 2011 Common Voting Stock: 29,046,000 ARCIS RESOURCES CORPORATION QUARTERLY REPORT ON FORM 10Q TABLE OF CONTENTS PageNo Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets – September 30, 2011 and December 31, 2010 2 Condensed Consolidated Statements of Operations – for the Three and Nine Months Ended September 30, 2011 and 2010 3 Condensed Consolidated Statements of Changes in Stockholders Equity (Deficit) for the Year Ended December 31, 2010 and Nine Months Ended September 30, 2011 4 Condensed Consolidated Statements of Cash Flows – for the Nine Months Ended September 30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3 Quantitative and Qualitative Disclosures about Market Risk 21 Item 4 Controls and Procedures 21 Part II Other Information Item 1. Legal Proceedings 21 Items 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults upon Senior Securities 22 Item 4. Reserved 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures ARCIS RESOURCES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS As of As of September 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable Receivable due from related party - Prepaid expenses - Current assets of discontinued operations - Total current Assets PROPERTY AND EQUIPMENT Machinery and equipment - Trucks and automobiles - - Less: Accumulated Depreciation ) - Property and equipment, net - OTHER ASSETS Patents, net of accumulated amortization of $9,405 - Intangible Assets - Non-current assets of discontinued operations - Total other assets - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts Payable and accrued expenses $ $ Promissory note payable Convertible debt Current portion of long-term debt Notes Payableto related parties Payable to related party Capital Stock to be issued Current liabilities from discontinued operations Other current liabilities Total current liabilities LONG-TERM LIABILITIES Long-term debt, less current portion - Other long-termliabilities - Total long-term liabilities - TOTAL LIABILITIES $ $ STOCKHOLDERS'EQUITY (DEFICIT) Common stock, par value $.001 per share; 200,000,000 shares authorized, and 29,046,000shares issued andoutstanding at September 30,2011, and 18,815,000 shares issued and outstanding at December 31, 2010. Additional paid-in capital (Accumulated deficit) ) ) Total stockholders' equity (deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of the consolidated financial statements. 2 ARCIS RESOURCES CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, 2011 Three Months Ended September 30, 2010 Nine Months Ended September 30, 2011 Nine Months
